                        Case 4:13-cr-00319-KGB Document 149 Filed 01/28/21 Page 1 of 7
AO 2450 (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                         Sheet I



                                         UNITED STATES DISTRICT COURT
                                                             Eastern District of Arkansas

          UNITED STATES OF AMERICA                                         Judgment in a Criminal Case
                                V.                                         (For Revocation of Probation or Supervised Release)

                       CURTIS GAINES                                                                               FILED
                                                                           Case No. 4:13-cr-00319-Q2 K(Hl      DISTRICT COURT
                                                                                                        EASTERN DISTRICT >-'\RKANSAS
                                                                           USM No. 28352-009


 THE DEFENDANT:
 ~ admitted guilt to violation of condition(s)              1 -5
                                                           - -   ---------
 •    was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ _ after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number                Nature of Violation                                                              Violation Ended
 1                                   Failure to not commit another federal, state, or local crime.                10/23/2020

 2                                   Failure to participate, under the guidance and supervision of

                                     the probation office, in a substance abuse treatment program.                12/07/2020



        The defendant is sentenced as provided in pages 2 through _ _7_ _ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 •   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic circumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 6827                        01/12/2021
                                                                                              Date of Imposition of Judgment
 Defendant's Year of Birth:             1985

 City and State of Defendant's Residence:
                                                                               1,!h,u)d .~UA....    Signature of Judge
 North Little Rock, Arkansas
                                                                           Kristine G. Baker, United States District Judge
                                                                                                 Name and Title of Judge



                                                                                                           Date
                        Case 4:13-cr-00319-KGB Document 149 Filed 01/28/21 Page 2 of 7
AO 245D (Rev. 02/ 18)    Judgment in a Criminal Case for Revocations
                         Sheet IA

                                                                                                               2_
                                                                                               Judgment-Page _ _      of _ _7__
DEFENDANT: CURTIS GAINES
CASE NUMBER: 4:13-cr-00319-02 KGB

                                                        ADDITIONAL VIOLATIONS

                                                                                                                     Violation
Violation Number                 Nature of Violation                                                                 Concluded
3                                Failure to answer truthfully the questions asked by your probation officer.         12/02/2020

4                                Failure to notify the probation officer within 72 hours if arrested or questioned

                                 by law enforcement.                                                                 11/30/2020
5                                Failure follow the rules and regulations of the location monitoring program.        12/01/2020
                        Case 4:13-cr-00319-KGB Document 149 Filed 01/28/21 Page 3 of 7
AO 245D (Rev. 02/ 18)    Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                    Judgment -   Page   -~3-   of   7
DEFENDANT: CURTIS GAINES
CASE NUMBER: 4:13-cr-00319-02 KGB


                                                                IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
tenn of:

8 months.




     ~ The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant participate in sex offender classes while incarcerated if available.




     ~ The defendant is remanded to the custody of the United States Marshal.

     •   The defendant shall surrender to the United States Marshal for this district:
         •      at  - -- - - -- - -                •
                                                   a.m.          •     p.m.        on
         •      as notified by the United States Marshal.

     •   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         •      before 2 p.m. on
         •      as notified by the United States Marshal.
         •      as notified by the Probation or Pretrial Services Office.

                                                                       RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                         to

at   _ _ _ _ _ _ _ __ _ _ _ _ _ with a certified copy of this judgment.




                                                                                                UNITED ST ATES MARSHAL


                                                                              By
                                                                                             DEPUTY UNITED ST ATES MARSHAL
                        Case 4:13-cr-00319-KGB Document 149 Filed 01/28/21 Page 4 of 7
 AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                         Sheet 3 - Supervised Release
                                                                                                    Judgment-Page   _ 4__   of       7
DEFENDANT: CURTIS GAINES
CASE NUMBER: 4:13-cr-00319-02 KGB
                                                           SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

     Five (5) years .




                                                       MANDATORY CONDITIONS

I.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
        from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 •     The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                       substance abuse. (check if applicable)
4.       •   You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
              restitution. (check if applicable)
5.       l!J You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       ~ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
             as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
             where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
                       Case 4:13-cr-00319-KGB Document 149 Filed 01/28/21 Page 5 of 7
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet 3A - Supervised Release
                                                                                                   Judgment-Page _ _ _ of
DEFENDANT: CURTIS GAINES
CASE NUMBER: 4:13-cr-00319-02 KGB

                                          ST AND ARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

I.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
        your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
        different time frame.
2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
        and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
        from the court or the probation officer.
4.      You must answer truthfully the questions asked by your probation officer.
5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
        arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
        notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
        officer within 72 hours of becoming aware of a change or expected change.
6.      You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
        officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.      You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
        from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
        officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
        or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
        probation officer at least IO days in advance is not possible due to unanticipated circumstances, you must notify the probation
        officer within 72 hours of becoming aware of a change or expected change.
8.      You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
        been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
        permission of the probation officer.
9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
IO .   .You must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i.e., anything
        that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
        nunchakus or tasers).
11.     You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
        without first getting the permission of the court.
12.     If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
        may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
        contact the person and confirm that you have notified the person about the risk.
13 .    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                            Date
                           Case 4:13-cr-00319-KGB Document 149 Filed 01/28/21 Page 6 of 7
  AO 245 D (Rev. 02/ 18)    Judgment in a Criminal Case fo r Revocations
                            Sheet 38 - Supervised Release
                                                                                             Judgment-Page   _ 6_   of _ _7
                                                                                                                          ~_
  DEFENDANT: CURTIS GAINES
  CASE NUMBER: 4:13-cr-00319-02 KGB

                                             ADDITIONAL SUPERVISED RELEASE TERMS

The defendant shall participate in sex offender treatment under the guidance and supervision of the probation officer and
abide by the rules , requirements , and conditions of the treatment program, including submitting to polygraph testing to aid
in the treatment and supervision process . He must pay for the cost of treatment, including polygraph sessions, at the rate
of $10 per session with the total cost not to exceed $40 per month based on ability to pay as determined by the probation
office . In the event he is financially unable to pay for the cost of treatment, the co-pay requirement will be waived .

The defendant is required to register in any state with any state sexual offender registration agency or agencies where he
resides, visits, is employed, carries on a vocation , or is a student, as directed by the probation office.

The probation officer will provide state officials with all information requ ired under any sexual predator and sexual offender
notification and registration statutes and may direct the defendant to report to these agencies personally for required
additional processing, such as an interview and assessment, photographing, fingerprinting, polygraph testing, and DNA
collection .

The defendant shall not have direct contact with any child he knows or reasonably should know to be under the age of 18,
including his own children , without the permission of the probation officer. If he does have direct contact with any child he
knows or reasonably should know to be under the age of 18, including his own children , without the permission of the
probation officer, he must report this contact to the probation officer within 24 hours. Direct contact includes written
communication, in-person communication, or physical contact. Direct contact does not include incidental contact during
ordinary daily activities in public places.

The defendant must not view or possess any "visual depiction" (as defined in 18 U.S.C. § 2256) including any photograph,
film , video, picture, or computer or computer-generated image or picture, whether made or produced by electronic,
mechanical, or other means, of "sexually explicit conduct" (as defined in 18 U.S.C. § 2256), or any other material that
would compromise his sex offense-specific treatment.

The defendant must not access the Internet except for reasons approved in advance by the probation officer.

The defendant must allow the probation officer to install computer monitoring software on any computer (as defined in 18
U.S.C. § 1030(e)(1 )) you use .

To ensure compliance with the computer monitoring condition, the defendant must allow the probation officer to conduct
initial and periodic unannounced searches of any computers (as defined in 18 U.S.C. § 1030(e)(1 )) subject to computer
monitoring. These searches will be conducted to determine whether the computer contains any prohibited data prior to
installation of the monitoring software, whether the monitoring software is functioning effectively after its installation , and
whether there have been attempts to circumvent the monitoring software after its installation. He must warn any other
people who use these computers that the computers may be subject to searches pursuant to this condition.

The defendant must not date or befriend anyone who has a child or children under the age of 18 without notification of the
third party and verification by the probation officer.
                         Case 4:13-cr-00319-KGB Document 149 Filed 01/28/21 Page 7 of 7
  AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                          Sheet 3C- Supervised Release
                                                                                        Judgment-Page _   _   of _ _ __
  DEFENDANT: CURTIS GAINES
  CASE NUMBER: 4:13-cr-00319-02 KGB

                                 ADDITIONAL STANDARD CONDITIONS OF SUPERVISION

The defendant must submit his person, property, house, residence, vehicle, papers, computers (as defined in 18 U .S.C. §
1030(e)(1 )), other electronic communications or data storage devices or media, or office, to a search conducted by a
United States probation officer. Failure to submit to a search may be grounds for revocation of release. He must warn any
other occupants that the premises may be subject to searches pursuant to this condition.

The defendant must not go to, or remain at, any place where he knows children under the age of 18 are likely to be,
including parks, schools, playgrounds, and childcare facilities without prior approval of the probation office.

The defendant must not utilize or maintain any memberships or accounts of any social networking website or websites that
allow minor children membership, a profile, an account, or webpage without approval of the probation office. This includes
websites that explicitly prohibit access or use by sex offenders.

The defendant must not enter adult bookstores, strip clubs, or adult sex-themed entertainment businesses, or any
establishments where such material or entertainment is available.

The defendant must participate in a substance abuse treatment program under the guidance and supervision of the
probation office. The program may include drug and alcohol testing, outpatient counseling, and residential treatment. He
must abstain from the use of alcohol during treatment. He must pay for the cost of treatment at the rate of $10 per session,
with the total cost not to exceed $40 per month, based on ability to pay as determined by the probation office. If he is
financially unable to pay for the cost of treatment, the co-pay requirement will be waived.
